The plaintiff in error, hereinafter called the defendant, was convicted in the district court of Tillman county, on a charge that he did, knowingly, unlawfully, wrongfully, and feloniously desert and abandon his wife, Annie May Clanton, and was sentenced to imprisonment in the state penitentiary for a period of one year, from which judgment and sentence defendant has appealed to this court.
The petition in error, together with the case-made, was filed in this court July 12, 1926. Under the rules of this court, where an appeal is not supported by brief, and no appearance is made by the plaintiff in error, it is assumed that the plaintiff in error has abandoned his appeal or that the same is without merit.
A careful examination of the record discloses that the information charges an offense; that the evidence is sufficient to sustain the verdict; that instructions of the court were fair to the defendant, and that there *Page 29 
are no fundamental errors prejudicial to the rights of defendant.
The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.